ORDER DISMISSING APPEALThis is a pro se appeal from a district court order denying a postconviction petition for a writ of habeas corpus. First Judicial District Court, Carson City; James Todd Russell, Judge.This court's review of this appeal reveals a jurisdictional defect. Specifically, the district court entered its order denying appellant's petition on August 31, 2018. The district court served notice of entry of that order on appellant on September 5, 2018. Appellant did not file the notice of appeal, however, until October 24, 2018, well after the expiration of the 30-day appeal period prescribed by NRS 34.575. "[A]n untimely notice of appeal fails to vest jurisdiction in this court," Lozada v. State , 110 Nev. 349, 352, 871 P.2d 944, 946 (1994). Accordingly, we conclude that we lack jurisdiction to consider this appeal, and weORDER this appeal DISMISSED.